Exhibit 10.1

YA Global Master SPV Ltd.

September 29, 2015

Medbox, Inc.

600 Wilshire Blvd. Ste. 1500

Los Angeles, CA 90017

Attn: Mr. C. Douglas Mitchell

    Chief Financial Officer

Ladies and Gentlemen:

Reference is hereby made to that certain 5% Convertible Debenture originally
issued April 3, 2015 (the “Debenture”), by Medbox, Inc., a Nevada Corporation
(the “Company”) to YA Global Master SPV, Ltd. or its registered assigns (the
“Holder”).

Notwithstanding any provisions in the Debenture or those certain Securities
Purchase Agreements, dated September 19, 2014 or August 20, 2015, between the
Company and the Holder, as amended (the “SPAs”), to the contrary, the Holder and
the Company agree that the Holder shall waive its rights pursuant to Sections
6(a)(ix) and 6(a)(xiv) of the Debenture (and any other debenture issued pursuant
to the SPAs) and Section 4.10 of the SPAs with respect to any events that have
occurred prior to the date hereof and through October 31, 2015. As consideration
for such waiver, the Company and the Holder hereby amend Section 4(b) of the
Debenture as follows:

Conversion Price. The conversion price in effect on any Conversion Date shall be
equal to the lower of (a) $0.75, subject to adjustment herein (the “Fixed
Conversion Price”), or (b) 51% of the lowest VWAP for the sixty (60) consecutive
Trading Days ending on the Trading Day that is immediately prior to the
applicable Conversion Date (the resulting pricing being referred to herein as
the “Conversion Price”). All such determinations will be appropriately adjusted
for any stock dividend, stock split, stock combination, reclassification or
similar transaction that proportionately decreases or increases the Common Stock
during such measuring period. Nothing herein shall limit a Holder’s right to
pursue actual damages or declare an Event of Default pursuant to Section 6
hereof and the Holder shall have the right to pursue all remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. The exercise of any such rights
shall not prohibit the Holder from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.

The parties agree that sales of any shares of the Company’s common stock issued
to the Holder upon conversion of the Debenture will be made pursuant to
exemptions under the Securities Act of 1933 (the “Act”), such as Rule 144 of the
Act, and not pursuant to the registration statement filed with the Securities
and Exchange Commission (No. 333-203299) that became effective June 11, 2015 or
any prospectus related thereto.

The parties agree that this amendment reflects the mutual agreement of the
Company and the Holder. Except as set forth above, the Debenture shall not be
amended or modified and shall remain in full force and effect. Other than as set
forth herein, the Holder has not waived, is not waiving any Events of Default
(as such term is defined in the SPAs) which may be continuing on the date hereof
or any Events of Default which may occur after the date hereof.



--------------------------------------------------------------------------------

The Holder agrees that it will convert the Debenture prior to any other
debentures issued by the Company to Holder.

[Balance of page intentionally left blank;

Signatures follow on next page]



--------------------------------------------------------------------------------

Please sign below to acknowledge your agreement with the foregoing.

 

Very Truly Yours, YA GLOBAL MASTER SPV, LTD. By:   Yorkville Advisors Global, LP
Its:   Investment Manager By:  

/s/ Gerald Eicke

Name:  

Gerald Eicke

Title:  

Member

Accepted and Agreed:

 

MEDBOX, INC.

By:

 

LOGO [g88120img001.jpg]

 

Name:

 

C. Douglas Mitchell

Title:

 

CFO